DETAILED ACTION
This office action is in response to the RCE filed on 07/07/2020.
Claims 1-5, 8-15, and 17-21 are pending in the application and have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2020 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Black (U.S. Patent Application Publication 2004/0064679).
Regarding claim 19, Black discloses a method, comprising: receiving, from a dispatch block, wakeup information regarding an instruction in a current scheduling pool [paragraphs 0029-0031; Fig. 5; a mover receives information relating to execution of instructions], wherein the wakeup information comprises dispatch/completion status information [paragraphs 0029-0031; Fig. 5; the information used to determine which window an instruction should be in includes dispatch information]; determining, based on the wakeup information, that the instruction should be assigned to an updated scheduling pool [paragraphs 0029-0031; Fig. 5; the 
Regarding claim 20, Black discloses the method of claim 19, wherein the wakeup information may further comprise at least one of: hit/miss information and pipeline assignment information [paragraphs 0029-0031; Fig. 5; the information used to determine which window an instruction should be in includes hit/miss information, and pipeline assignment information].
Regarding claim 21, Black discloses the method of claim 19, wherein the updated scheduling pool has a single clock cycle wakeup latency, and the determination that the instruction should be assigned to the updated scheduling pool indicates that the instruction can benefit from single clock cycle wakeup latency [paragraph 0027; instructions are moved to the faster window when it is determined that they can benefit from being executed as back-to-back dependent instructions].

Allowable Subject Matter
Claims 1-5, 8-15, and 17-18 are allowed.

Response to Arguments
Applicant's arguments filed 04/30/2020 have been fully considered but they are not persuasive. Applicant argues that Black’s teachings regarding selecting the oldest latency-critical instructions from a slow window cannot be reasonable said to relate to dispatch/completion status information received from a dispatch block. The examiner respectfully disagrees. The term .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319.  The examiner can normally be reached on weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY S FAHERTY/Primary Examiner, Art Unit 2183